DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-7 and 10-20 in the reply filed on 6/7/2022 is acknowledged.

Status of Claims

This action is in response to the election received on 6/7/2022.
Claims 1-7 and 10-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 10, and 17 are directed to a method (claim 1) or a system (claims 10 and 17). Thus on their face they fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims provide a manner of determining a user is nearby, propositioning them to purchase items, and fulfilling the purchase.  Thus, when considered individually and as an ordered combination, the claims embody certain methods of organizing human activity . Specifically, such activity is in the form of commercial interactions (namely advertising, marketing or sales activities or behaviors). 
The following limitations, when considered individually and as an ordered combination, are merely descriptive of abstract concepts:
detecting a customer; transmitting an impulse purchase prompt to the customer; and fulfilling, in near-real time, an impulse purchase request transmitted by the customer in response (claim 1); 
at least one impulse purchase prompt transmitted to a customer within an impulse purchase location; wherein activation of the at least one impulse purchase prompt by the customer is detectable by the system; at least one fulfillment method of at least one product associated with the at least one impulse purchase prompt; wherein access to the at least one product is facilitated by the at least one fulfillment method dependent upon features of the impulse purchase location and the at least one impulse purchase prompt (claim 10);
an impulse purchase location; an impulse purchase prompt initiator; an impulse purchase prompt, wherein interaction between the user and the impulse purchase prompt while the user  is proximal to the impulse purchase location generates the impulse purchase prompt, and a fulfillment configuration, wherein the fulfillment configuration fulfills an impulse purchase in response to a user response to the impulse purchase prompt (claim 11);
The following dependent claim limitations, when considered individually and as an ordered combination, are merely further descriptive of abstract concepts:
wherein the detection of the customer comprises an interaction with a customer (claim 2); wherein the interaction with the customer comprises passive detection of the customer (claim 3);  wherein the impulse purchase prompt comprises a notification to the customer (claim 5); wherein the impulse purchase prompt suggests a specific product to the customer (claim 6); wherein the impulse purchase location comprises at least one of a store front parking lot, a loading zone, a drive-through window, and a fuel pump island (claim 11); wherein the fulfillment method comprises at least one of drive through delivery, car hop delivery, walk-up window, and automated locker (claim 12); wherein the impulse purchase prompt operates to receive a user impulse purchase request and select the fulfillment method (claim 13); wherein the impulse purchase request activates the fulfillment method while the customer is within the impulse purchase location (claim 14);  wherein the impulse purchase request activates the fulfillment method before the customer completes an initial transaction that resulted in entry of the customer into the impulse purchase location (claim 15) wherein the impulse purchase request activates the fulfillment method for simultaneous fulfillment with an initial transaction that resulted in entry of the customer into the impulse purchase location (claim 16); wherein the impulse purchase prompt presents at least one impulse purchase product based on the fulfillment configuration available (claim 18); wherein the fulfillment configuration comprises at least one of drive through delivery, car hop delivery, walk-up window, and automated locker (claim 19); 
Step 2A prong 2: This judicial exception is not integrated into a practical application. Claims 1 and 10 do not include any additional elements. Claim 17 includes a mobile device which is used to determine proximity to a location and acts as means to interact with an purchase prompt (i.e. an advertisement). Claims 2 and 3 further include a mobile device used to determine proximity to a location and acts as means to interact with an purchase prompt (i.e. an advertisement). Claims 4 and 20 further include the technologies used to determine the users location including Bluetooth, geofence, wireless connection, or camera detection. Additionally claim 20 includes initiating a prompt based on scanning a QR code. Claim 7 include a mobile application opened when the user interactions with the prompt.
The limitations regarding the mobile phone are recited at a high level of generality such that the mobile phone amounts to a generic computing device used as a tool to implement the abstract concept (See MPEP 2106.04(d) and subsequently 2106.05(g)). The mobile device used to interact with a prompt, a corresponding mobile application, and scanning a QR code is merely a general link to a particular technological environment or field of use (i.e. online communications) (See MPEP 2106.04(d) and subsequently 2106.05(h)) Further, determining a user location or proximity based on the mobile device using Bluetooth, geofence, wireless connection, or camera detection is insignificant extra solution activity of data gathering (See MPEP 2106.04(d) and subsequently 2106.05(g)). Accordingly, when considered both individually and as an ordered combination, the additional elements do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as above with regard to practical application, the additional elements when considered both individually and as an ordered combination, do not provide an inventive concept as they merely provide generic computing components used as a tool to implement the abstract idea, provide a general link to a particular technological environment or field of use (i.e. online), and provide insignificant extra solution activity of data gathering. 
Further, determining user location using Bluetooth with a mobile device is well understood, routine, and conventional at the time of the invention (See
https://www.networkworld.com/article/3208767/3-ways-to-track-people-using-location-based-services.html - There are, however, several ways to track location indoors. The most popular are Wi-Fi, Bluetooth beacons, and RFID. And all three are increasing in popularity. – 2017; https://www.electronics-lab.com/gps-vs-beacons-vs-wi-fi-three-location-identifier-technologies/ - The most common technologies used for user location identification are: GPS, WiFi and Beacons (a custom BLE profile). – 2017; https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4279514/ - indicating the common use of smartphone sensors to provide location based services including GPS, WiFi, and Bluetooth- 2014)
Further, implementing  a geofence using a mobile device is well-understood, routine, and conventional at the time of the invention (See https://web.archive.org/web/20120822100201/https://streetfightmag.com/2012/08/20/6-geofencing-tools-for-small-businesses/ - 6 readily available geofencing apps for businesses - 2012; https://www.gislounge.com/geofencing/ - common to use geofencing for users entering or leaving a designed area – 2011; https://www.directionsmag.com/article/2104 - common uses of geofences -2010 https://www.gpsworld.com/continuous-indoor-positioning-gnss-wi-fi-and-mems-dead-reckoning/ - A typical feature of asset-tracking systems is the ability to set a geofence boundary, used for generating alerts. 2012)
Further using wireless connections with a mobile device to determine location is well understood, routine, and conventional at the time of the invention (See https://www.electronics-lab.com/gps-vs-beacons-vs-wi-fi-three-location-identifier-technologies/ - beacon is a commonly used technology for user location identification – 2017; https://www.networkworld.com/article/3208767/3-ways-to-track-people-using-location-based-services.html - most popular way to track people’s location indoors includes Bluetooth beacons, wi-fi, and rfid; https://www.securityindustry.org/2017/11/21/indoor-positioning-systems/ - beacon technology commonly used for proximity marketing - 2017; https://www1.aerohive.com/decoding-ibeacons-ble-and-other-location-based-tools/ - The most common indoor positioning technologies today are using Bluetooth Low Energy (BLE) and Apple’s version called iBeacons, Near Field Communication (NFC), Quick Response (QR) codes, and Wi-Fi. – 2016; https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4279514/ - indicating the common use of smartphone sensors to provide location based services including GPS, WiFi, and Bluetooth- 2014; https://www.electronics-lab.com/gps-vs-beacons-vs-wi-fi-three-location-identifier-technologies/ - The most common technologies used for user location identification are: GPS, WiFi and Beacons (a custom BLE profile) – 2017; https://www.trustwave.com/en-us/resources/blogs/spiderlabs-blog/mobile-device-location-tracking-and-why-it-matters/ - Location service information is typically obtained in three different ways—global positioning systems (GPS), cell tower triangulation and via Wi-Fi hotspots – 2011;)
Further, detecting people using cameras is well understood, routine, and conventional at the time of the invention (See https://www.rhombussystems.com/blog/foot-traffic-measurements-the-common-methods-and-how-to-get-them-through-video-security-cameras/ - common methods of detecting people include cameras – 2018; https://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best-practices-common-uses-facial-recognition-technologies/121022facialtechrpt.pdf - common uses of facial recognition including targeted advertising for users in a store based on detecting the user and their characteristics – 2012; 
As a result the claims are not patent eligible.

	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tovey et al (US 2019/0325367)

As per claim 1:

Tovey teaches A method of prompting impulse purchases, comprising: detecting a customer (abstract, paragraph [0005], [0032], [0031] The example computing environment 100 may also include a wireless detection system (not shown) that is communicatively coupled to server 112 via network 140 for detecting customer's presence within a perimeter of geographic region around ASRS (automated storage and retrieval system) 150 and customer's arrival at ASRS 150. The wireless detection system may include a plurality of wireless communication devices each of which are configured to function as a wireless sensor. Each of the plurality of the wireless communication devices may be communicatively coupled to network 140 in a wired or wireless manner. The plurality of wireless communication devices may be disposed in and around a geographic region around ASRS 150, which may include a plurality of predefined locations. The plurality of wireless communication devices may be configured to form a geo-fence around ASRS 150 by forming a virtual perimeter around a geographic region of ASRS 150. Accordingly, one or more of wireless communication devices may wirelessly detect the presence of one or more mobile devices, e.g., a mobile device 120, within a perimeter of geographic region around ASRS 150. Once the customer's presence is detected, ASRS 150 may retrieve or stage the customer's order for delivery. [0035] Upon detecting the presence of mobile device 120 within geographic region around ASRS 150, the wireless detection system may transmit information to server 112 to indicate the detection of the presence of mobile device 120. Server 112 may search database 111 to determine whether mobile device 120 is associated with any existing customer account.)  transmitting an impulse purchase prompt to the customer (paragraph [0031] Once the customer's presence is detected, ASRS 150 may retrieve or stage the customer's order for delivery. The ASRS may also identify likely impulse buys to be offered to the customer. [0040] In step 202, a processor at a merchant's platform 110 may first analyze and identify likely impulse purchases for a plurality of customers during a given season in an area. Likely purchases or impulse purchases for particular customers or groups of customers may also be identified. The likely impulse purchases may be associated with each customer's profile. The profile may comprise customer preferences, purchase history and search history via a merchant's website. [0046] In step 212, the server may generate, via one or more the processor, a subset of items based on an analysis of the customer's purchasing preferences, search history, purchase history, and the seasonal items. For example, if the customer has diabetes, a subset of stocked items may not include a list of candy. These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0047] Customer 130 may find these particular items shown in a list of subset of stocked items in ASRS 150 when the customer visits ASRS 150 for picking up an order or only for a quick purchase of a particular item. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order.) [0062] In some example embodiments, for a given local population, platform 100 may generate a plurality of assortments that cover the local impulse purchases and/or a season of the year. [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.)fulfilling, in near-real time, an impulse purchase request transmitted by the customer in response (paragraph [0046] These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0050] In step 218, the first order may be updated automatically based on purchase selections by customer 130. [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. [0052] In step 222, items included in the updated first order may be automatically retrieved from ASRS 150 via the conveying module of ASRS 150.)

Tovey teaches the limitations of claim 1. As per claim 2:

Tovey further teaches wherein the detection of the customer comprises an interaction with a mobile device associated with the customer  (paragraphs [0031] ASRS 150 may act in concert with central server 112 to detect an incoming customer, verify a pending order, access customer's profile to retrieve customer's information including order history, search history and preferences, and generate a subset of stocked items based on an analysis of the customer's profile information. The example computing environment 100 may also include a wireless detection system (not shown) that is communicatively coupled to server 112 via network 140 for detecting customer's presence within a perimeter of geographic region around ASRS 150 and customer's arrival at ASRS 150. The wireless detection system may include a plurality of wireless communication devices each of which are configured to function as a wireless sensor. Each of the plurality of the wireless communication devices may be communicatively coupled to network 140 in a wired or wireless manner. The plurality of wireless communication devices may be disposed in and around a geographic region around ASRS 150, which may include a plurality of predefined locations. The plurality of wireless communication devices may be configured to form a geo-fence around ASRS 150 by forming a virtual perimeter around a geographic region of ASRS 150. Accordingly, one or more of wireless communication devices may wirelessly detect the presence of one or more mobile devices, e.g., a mobile device 120, within a perimeter of geographic region around ASRS 150. [0035] Upon detecting the presence of mobile device 120 within geographic region around ASRS 150, the wireless detection system may transmit information to server 112 to indicate the detection of the presence of mobile device 120. Server 112 may search database 111 to determine whether mobile device 120 is associated with any existing customer account.)

Tovey teaches the limitations of claim 2. As per claim 3:

Tovey further teaches wherein the interaction with the mobile device comprises passive detection of a mobile device associated with the customer (paragraphs [0031] ASRS 150 may act in concert with central server 112 to detect an incoming customer, verify a pending order, access customer's profile to retrieve customer's information including order history, search history and preferences, and generate a subset of stocked items based on an analysis of the customer's profile information. The example computing environment 100 may also include a wireless detection system (not shown) that is communicatively coupled to server 112 via network 140 for detecting customer's presence within a perimeter of geographic region around ASRS 150 and customer's arrival at ASRS 150. The wireless detection system may include a plurality of wireless communication devices each of which are configured to function as a wireless sensor. Each of the plurality of the wireless communication devices may be communicatively coupled to network 140 in a wired or wireless manner. The plurality of wireless communication devices may be disposed in and around a geographic region around ASRS 150, which may include a plurality of predefined locations. The plurality of wireless communication devices may be configured to form a geo-fence around ASRS 150 by forming a virtual perimeter around a geographic region of ASRS 150. Accordingly, one or more of wireless communication devices may wirelessly detect the presence of one or more mobile devices, e.g., a mobile device 120, within a perimeter of geographic region around ASRS 150. [0035] Upon detecting the presence of mobile device 120 within geographic region around ASRS 150, the wireless detection system may transmit information to server 112 to indicate the detection of the presence of mobile device 120. Server 112 may search database 111 to determine whether mobile device 120 is associated with any existing customer account.)

Tovey teaches the limitations of claim 3. As per claim 4:


Tovey further teaches wherein the passive detection comprises at least one of: a Bluetooth connection, a geofence detection, a wireless connection, and a camera detection (paragraphs [0031] ASRS 150 may act in concert with central server 112 to detect an incoming customer, verify a pending order, access customer's profile to retrieve customer's information including order history, search history and preferences, and generate a subset of stocked items based on an analysis of the customer's profile information. The example computing environment 100 may also include a wireless detection system (not shown) that is communicatively coupled to server 112 via network 140 for detecting customer's presence within a perimeter of geographic region around ASRS 150 and customer's arrival at ASRS 150. The wireless detection system may include a plurality of wireless communication devices each of which are configured to function as a wireless sensor. Each of the plurality of the wireless communication devices may be communicatively coupled to network 140 in a wired or wireless manner. The plurality of wireless communication devices may be disposed in and around a geographic region around ASRS 150, which may include a plurality of predefined locations. The plurality of wireless communication devices may be configured to form a geo-fence around ASRS 150 by forming a virtual perimeter around a geographic region of ASRS 150. Accordingly, one or more of wireless communication devices may wirelessly detect the presence of one or more mobile devices, e.g., a mobile device 120, within a perimeter of geographic region around ASRS 150. [0035] Upon detecting the presence of mobile device 120 within geographic region around ASRS 150, the wireless detection system may transmit information to server 112 to indicate the detection of the presence of mobile device 120. Server 112 may search database 111 to determine whether mobile device 120 is associated with any existing customer account.) 

Tovey teaches the limitations of claim 3. As per claim 5:

Tovey further teaches wherein the impulse purchase prompt comprises a notification on the mobile device associated with the customer [0062] In some example embodiments, for a given local population, platform 100 may generate a plurality of assortments that cover the local impulse purchases and/or a season of the year. [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.)

Tovey teaches the limitations of claim 5. As per claim 6:

Tovey further teaches wherein the impulse purchase prompt suggests a specific product to the customer (paragraphs [0046] In step 212, the server may generate, via one or more the processor, a subset of items based on an analysis of the customer's purchasing preferences, search history, purchase history, and the seasonal items. For example, if the customer has diabetes, a subset of stocked items may not include a list of candy. These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0062] In some example embodiments, for a given local population, platform 100 may generate a plurality of assortments that cover the local impulse purchases and/or a season of the year. [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.)

Tovey teaches the limitations of claim 5. As per claim 7:

Tovey further teaches wherein the impulse purchase prompt opens a mobile application associated with an impulse purchase location in response to approval of the notification by the customer (paragraphs [0062] In some example embodiments, for a given local population, platform 100 may generate a plurality of assortments that cover the local impulse purchases and/or a season of the year. For example, the platform may stock 10 assortments in the local ASRSs by using sales history statistics and search records in that area during the season of the year for the personal demographic.  [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.)

As per claim 10:

Tovey teaches A system for implementing impulse purchase fulfillment, comprising: at least one impulse purchase prompt transmitted to a customer within an impulse purchase location  (paragraph [0031] Once the customer's presence is detected, ASRS 150 may retrieve or stage the customer's order for delivery. The ASRS may also identify likely impulse buys to be offered to the customer. [0040] In step 202, a processor at a merchant's platform 110 may first analyze and identify likely impulse purchases for a plurality of customers during a given season in an area. Likely purchases or impulse purchases for particular customers or groups of customers may also be identified. The likely impulse purchases may be associated with each customer's profile. The profile may comprise customer preferences, purchase history and search history via a merchant's website. [0046] In step 212, the server may generate, via one or more the processor, a subset of items based on an analysis of the customer's purchasing preferences, search history, purchase history, and the seasonal items. For example, if the customer has diabetes, a subset of stocked items may not include a list of candy. These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0047] Customer 130 may find these particular items shown in a list of subset of stocked items in ASRS 150 when the customer visits ASRS 150 for picking up an order or only for a quick purchase of a particular item. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order.) [0062] In some example embodiments, for a given local population, platform 100 may generate a plurality of assortments that cover the local impulse purchases and/or a season of the year. [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.) wherein activation of the at least one impulse purchase prompt by the customer is detectable by the system (paragraph [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0050] In step 218, the first order may be updated automatically based on purchase selections by customer 130.) at least one fulfillment method of at least one product associated with the at least one impulse purchase prompt  (paragraph [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. [0052] In step 222, items included in the updated first order may be automatically retrieved from ASRS 150 via the conveying module of ASRS 150. [0062] The assortments may include a subset of stocked items for a customer who has a pending order for pickup or searches for buying a particular item from the ASRS. The assortments may be presented on shelves inside the ASRS for the customer to check in and make a quick purchase using the customer's mobile device, e.g. smart phone. [0064] For example, if the customer takes an item off the shelf and put it in the tote or in the customer's pocket, it may be added to the customer's virtual shopping cart in the mobile application. If the customer places the item back on the shelf, it may be removed out of the virtual shopping cart. The plurality of cameras may be used to recognize the customer as well as the customer's location or proximity to shelves and items so that the customer's virtual shopping cart is updated appropriately. [0065] When the customer takes the items and leaves the ASRS, the merchant application may charge the customer's account for the items, and an electronic receipt may be sent to the customer via a message and saved in the customer's account for review.) wherein access to the at least one product is facilitated by the at least one fulfillment method dependent upon features of the impulse purchase location and the at least one impulse purchase prompt (paragraph [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. [0052] In step 222, items included in the updated first order may be automatically retrieved from ASRS 150 via the conveying module of ASRS 150. [0062] The assortments may include a subset of stocked items for a customer who has a pending order for pickup or searches for buying a particular item from the ASRS. The assortments may be presented on shelves inside the ASRS for the customer to check in and make a quick purchase using the customer's mobile device, e.g. smart phone. [0064] For example, if the customer takes an item off the shelf and put it in the tote or in the customer's pocket, it may be added to the customer's virtual shopping cart in the mobile application. If the customer places the item back on the shelf, it may be removed out of the virtual shopping cart. The plurality of cameras may be used to recognize the customer as well as the customer's location or proximity to shelves and items so that the customer's virtual shopping cart is updated appropriately. [0065] When the customer takes the items and leaves the ASRS, the merchant application may charge the customer's account for the items, and an electronic receipt may be sent to the customer via a message and saved in the customer's account for review.)

Tovey teaches the limitations of claim 10. As per claim 11:

Tovey further teaches wherein the impulse purchase location comprises at least one of a store front parking lot, a loading zone, a drive-through window, and a fuel pump island (paragraph [0020] As shown in FIG. 1, ASRS 150 operated by platform 110 may be located in parking lots close to merchant's physical stores 160, inside stores 160, at local parks, arenas, airports, rock concerts, supercenters, shopping malls, nearby the beach, or anywhere with a density of shopper or other public or private places.)

Tovey teaches the limitations of claim 11. As per claim 12:


Tovey further teaches wherein the fulfillment method comprises at least one of drive through delivery, car hop delivery, walk-up window, and automated locker  (paragraph [0030] In some example embodiments, ASRS 150 may also include a conveying module (not shown). ASRS 150 may further include a conveyer belt and various mechanical components to secure, lock, load, and release all items stored in the ASRS. The conveying module is configured to load and release a purchased item to a door at the ASRS.

As per claim 17:

Tovey teaches Asystem of fulfilling on-site purchases, comprising: a mobile device; (paragraph [0018] The example computing environment 100 generally includes one or more of platform 110, customer mobile device 120, customer 130, network 140, ASRS 150, merchant's physical store 160, retailer 170 outside merchant's management platform, and distribution network 180.) an impulse purchase location; (paragraph [0020] As shown in FIG. 1, ASRS 150 operated by platform 110 may be located in parking lots close to merchant's physical stores 160, inside stores 160, at local parks, arenas, airports, rock concerts, supercenters, shopping malls, nearby the beach, or anywhere with a density of shopper or other public or private places.) an impulse purchase prompt initiator; ([0031] The example computing environment 100 may also include a wireless detection system (not shown) that is communicatively coupled to server 112 via network 140 for detecting customer's presence within a perimeter of geographic region around ASRS (automated storage and retrieval system) 150 and customer's arrival at ASRS 150. The plurality of wireless communication devices may be configured to form a geo-fence around ASRS 150 by forming a virtual perimeter around a geographic region of ASRS 150. Accordingly, one or more of wireless communication devices may wirelessly detect the presence of one or more mobile devices, e.g., a mobile device 120, within a perimeter of geographic region around ASRS 150. Once the customer's presence is detected, ASRS 150 may retrieve or stage the customer's order for delivery. The ASRS may also identify likely impulse buys to be offered to the customer. [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.) an impulse purchase prompt, wherein interaction between the mobile device and the impulse purchase prompt while the mobile device is proximal to the impulse purchase location generates the impulse purchase prompt, and; (paragraph [0031] Once the customer's presence is detected, ASRS 150 may retrieve or stage the customer's order for delivery. The ASRS may also identify likely impulse buys to be offered to the customer. [0040] In step 202, a processor at a merchant's platform 110 may first analyze and identify likely impulse purchases for a plurality of customers during a given season in an area. Likely purchases or impulse purchases for particular customers or groups of customers may also be identified. The likely impulse purchases may be associated with each customer's profile. The profile may comprise customer preferences, purchase history and search history via a merchant's website. [0046] In step 212, the server may generate, via one or more the processor, a subset of items based on an analysis of the customer's purchasing preferences, search history, purchase history, and the seasonal items. For example, if the customer has diabetes, a subset of stocked items may not include a list of candy. These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0047] Customer 130 may find these particular items shown in a list of subset of stocked items in ASRS 150 when the customer visits ASRS 150 for picking up an order or only for a quick purchase of a particular item. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order.) [0062] In some example embodiments, for a given local population, platform 100 may generate a plurality of assortments that cover the local impulse purchases and/or a season of the year. [0063] Before the customer checks in and walks into the ASRS, customer's mobile device 120 has installed a merchant application linked to the customer's merchant account. The customer may enable a function in the merchant account to receive a message from the merchant platform. For example, when a customer is proximate the ASRS, the platform may send a message and ask if the customer would like to check out assortments at the ASRS. The message may include the generated subset of stocked items for the customer.) a fulfillment configuration, wherein the fulfillment configuration fulfills an impulse purchase in response to a user response to the impulse purchase prompt  (paragraph [0046] These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0050] In step 218, the first order may be updated automatically based on purchase selections by customer 130. [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. [0052] In step 222, items included in the updated first order may be automatically retrieved from ASRS 150 via the conveying module of ASRS 150.)

Tovey teaches the limitations of claim 17. As per claim 18:

Tovey further teaches wherein the impulse purchase prompt presents at least one impulse purchase product based on the fulfillment configuration available (paragraph [0046] These particular items may be pre-stocked in ASRS 150 based on the analysis of the customer's purchasing preferences, search history, and purchase history. The items may also be located nearby ASRS for quick retrieval. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0050] In step 218, the first order may be updated automatically based on purchase selections by customer 130. [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. [0052] In step 222, items included in the updated first order may be automatically retrieved from ASRS 150 via the conveying module of ASRS 150.)

Tovey teaches the limitations of claim 18. As per claim 19:

Tovey further teaches wherein the fulfillment configuration comprises at least one of drive through delivery, car hop delivery, walk-up window, and automated locker (paragraph [0030] In some example embodiments, ASRS 150 may also include a conveying module (not shown). ASRS 150 may further include a conveyer belt and various mechanical components to secure, lock, load, and release all items stored in the ASRS. The conveying module is configured to load and release a purchased item to a door at the ASRS.

Tovey teaches the limitations of claim 17. As per claim 20:

Tovey further teaches wherein the impulse purchase prompt initiator comprises at least one of a Bluetooth connection, a geofence detection, a wireless connection, and camera detection, and scanning a QR code (paragraphs [0031] ASRS 150 may act in concert with central server 112 to detect an incoming customer, verify a pending order, access customer's profile to retrieve customer's information including order history, search history and preferences, and generate a subset of stocked items based on an analysis of the customer's profile information. The example computing environment 100 may also include a wireless detection system (not shown) that is communicatively coupled to server 112 via network 140 for detecting customer's presence within a perimeter of geographic region around ASRS 150 and customer's arrival at ASRS 150. The wireless detection system may include a plurality of wireless communication devices each of which are configured to function as a wireless sensor. Each of the plurality of the wireless communication devices may be communicatively coupled to network 140 in a wired or wireless manner. The plurality of wireless communication devices may be disposed in and around a geographic region around ASRS 150, which may include a plurality of predefined locations. The plurality of wireless communication devices may be configured to form a geo-fence around ASRS 150 by forming a virtual perimeter around a geographic region of ASRS 150. Accordingly, one or more of wireless communication devices may wirelessly detect the presence of one or more mobile devices, e.g., a mobile device 120, within a perimeter of geographic region around ASRS 150. [0035] Upon detecting the presence of mobile device 120 within geographic region around ASRS 150, the wireless detection system may transmit information to server 112 to indicate the detection of the presence of mobile device 120. Server 112 may search database 111 to determine whether mobile device 120 is associated with any existing customer account.) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovey et al (US 2019/0325367) in view of Chopp (US 2018/0276739)

Tovey teaches the limitations of claim 12. As per claim 13:

 	Tovey further teaches wherein the impulse purchase prompt operates to receive a user impulse purchase request (paragraph [0048] Once confirmed, the customer's pending order is shown on the touch screen display interface of the ASRS.[0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. 
	Tovey does not expressly teach selecting the fulfillment method.
Chopp teaches select the fulfillment method (paragraph [0078] When a customer wishes to checkout, whether following a visit to an individual showroom/retail shop, or following the full shopping trip, either within the shopping facility or remotely therefrom, the products purchased by the customer and located in the customer product area 126 may be delivered to the customer as per the customer's selected delivery method as discussed in greater detail herein. [0084] The interactive shopping interface pages 136 are selectively displayed to the customer and receive input from the customer as needed to achieve the benefits and goals of the present invention. The various interactive shopping interface pages 136 are described throughout and may include, but are not limited to, pages for: allowing a customer to input product delivery method, time, and/or location. [0099] After the sale is completed at block 236, process 200 proceeds to decision point 238, at which it queries whether the product delivery will be onsite or remote and which of the purchased products will be delivered in that manner. If a portion of the products are to be delivered onsite and a portion will be delivered remotely, the user will choose one method to enter first and will be able to revisit to add a second entry method on a later screen. If onsite, an onsite method is selected at block 240. Any onsite method may be included without departing from the scope of the present invention including, but not limited to, carry out, a customer drive-through pickup line where product can be picked up from a staging area 124a, pickup lockers 124b assigned to customers, and an in-car delivery method in which valet attendants are available to place purchased products 102 into vehicles of customers.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include selecting fulfillment options as taught by Chopp in order to allow a user to select an option that works best to accommodate the user. Further, selecting fulfillment options is the use of a known technique used to improve similar devices/methods in the same way.

Tovey and Chopp teach the limitations of claim 13. As per claim 14:

Tovery further teaches wherein the impulse purchase request activates the fulfillment method while the customer is within the impulse purchase location (paragraphs [0048] Once confirmed, the customer's pending order is shown on the touch screen display interface of the ASRS. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0050] In step 218, the first order may be updated automatically based on purchase selections by customer 130.)

Tovey and Chopp teach the limitations of claim 14. As per claim 15:

Chopp further teaches wherein the impulse purchase request activates the fulfillment method before the customer completes an initial transaction that resulted in entry of the customer into the impulse purchase location (paragraph [0078] When a customer wishes to checkout, whether following a visit to an individual showroom/retail shop, or following the full shopping trip, either within the shopping facility or remotely therefrom, the products purchased by the customer and located in the customer product area 126 may be delivered to the customer as per the customer's selected delivery method as discussed in greater detail herein. [0084] The interactive shopping interface pages 136 are selectively displayed to the customer and receive input from the customer as needed to achieve the benefits and goals of the present invention. The various interactive shopping interface pages 136 are described throughout and may include, but are not limited to, pages for: allowing a customer to input product delivery method, time, and/or location. [0099] After the sale is completed at block 236, process 200 proceeds to decision point 238, at which it queries whether the product delivery will be onsite or remote and which of the purchased products will be delivered in that manner. If a portion of the products are to be delivered onsite and a portion will be delivered remotely, the user will choose one method to enter first and will be able to revisit to add a second entry method on a later screen. If onsite, an onsite method is selected at block 240. Any onsite method may be included without departing from the scope of the present invention including, but not limited to, carry out, a customer drive-through pickup line where product can be picked up from a staging area 124a, pickup lockers 124b assigned to customers, and an in-car delivery method in which valet attendants are available to place purchased products 102 into vehicles of customers.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include selecting fulfillment options as taught by Chopp in order to allow a user to select an option that works best to accommodate the user. Further, selecting fulfillment options is the use of a known technique used to improve similar devices/methods in the same way.


Tovey and Chopp teach the limitations of claim 14. As per claim 16:

Tovery further teaches wherein the impulse purchase request activates the fulfillment method for simultaneous fulfillment with an initial transaction that resulted in entry of the customer into the impulse purchase location (paragraphs [0048] Once confirmed, the customer's pending order is shown on the touch screen display interface of the ASRS. [0049] In step 216, the subset of the stocked items may be displayed on interactive touchscreen terminal 153 for customer 130 to select and add to the first order. [0050] In step 218, the first order may be updated automatically based on purchase selections by customer 130. [0051] In step 220, customer 130 may be asked to select a payment method and confirm a payment transaction. The payment method may be selected based on the payment account information in the customer's profile. Accordingly, a payment transaction for the updated first order may be completed with a specified payment method selected by customer 130. The payment transaction may be one of: a credit card transaction, debit card transaction and a blockchain payment transaction. [0052] In step 222, items included in the updated first order may be automatically retrieved from ASRS 150 via the conveying module of ASRS 150.)






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/       Examiner, Art Unit 3688                                                                                                                                                                                                 

/ERIC R NETZLOFF/       Primary Examiner, Art Unit 3688